Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 18 August 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Quadruplicate   Or: pr. Sh. Adrianae. Fitzpatrick. Dupl. pr. Br. Union Leader to New York Tripl: pr. Br. Harriot Holland.
Amsterdam 18 August 1794.
Sir!

Conformable to our last respects of 1 Instant We have now the pleasure to transmit You inclosed Bill of Lading and Invoice of 89 Casks Salpetre, consigned to You by our order, by David Henry Rowohl of Hamburgh per the Bacchus bound to Philadelphia, Richard George Master, amounting to Holland Currency  f 42,579.14. 8 f 46,000. Insurance upon ditto, at


6 percent
f 2.760.— 



Policy
3.12–



Our Commission ½ per Cent
230.— 
2,993. 12.—


To debit of the United States in
Hd. Cy. 
f 45,573. 6. 8


Which Salpetre We wish soon and safe to you in perfect good condition.
We are yet without, but hourly expect to receive intelligence of the remainder of your order for this article having been purchased and shipped at Copenhagen, in consequence of the positive and strong directions We gave to that effect.
We are respectfully   Sir!   Your most ob. hb. Servants

Wilhem & Jan Willink
N & J Van Staphorst & Hubbard
Alexd. Hamilton Esqr. Secretary of the Treasury

